                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF ARKANSAS
                          PINE BLUFF DIVISION

ZECKEYA PERRY                                                            PLAINTIFF
ADC #156241

v.                        CASE NO. 5:19-CV-00259-BSM

WELLPATH, et al.                                                     DEFENDANTS

                                      ORDER

      After de novo review of the record, United States Magistrate Judge Edie Ervin’s

recommended disposition [Doc. No. 87] is adopted. Wellpath’s motion for summary

judgment [Doc. No. 74] is granted and Zeckeya Perry’s claims are hereby dismissed with

prejudice.

      IT IS SO ORDERED this 9th day of July, 2021.


                                               ________________________________
                                               UNITED STATES DISTRICT JUDGE
